DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Reply was filed 8 September 2021.  Claims 1-3 are pending.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112, second paragraph
Claims 1-3 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
As best understood, the claims are product-by-process claims.  The claimed product is a composition of matter comprising a radioisotope composition which includes 63Cu, 64Cu,  and 65Cu isotopes.  Thus, it is unclear how the extraneous post-product step of “extracting” a (single) radioisotope from this product (i.e., the radioisotope composition) further limits claim 1.  The “extracting” step appears to imply that claim 1 is incomplete.



Claim Rejections - 35 USC § 112, first paragraph
Claims 1-3 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The reasons for rejection set forth in the Office Action dated 2 July 2021 are herein incorporated by reference. 

Claim Rejections - 35 USC § 102(b) 
Claims 1-3, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Verma ("Neutron Activation Analysis." Atomic and Nuclear Analytical Methods: XRF, Mössbauer, XPS, NAA and B63Ion-Beam Spectroscopic Techniques (2007): 243-268).
The reasons for rejection set forth in the Office Action dated 2 July 2021 are herein incorporated by reference. 

Claim Rejections - 35 USC § 102(b) / 103(a)
Claims 1-3, as best understood, 
are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by any of Gadalla, Lin, Chen ("On the interaction between fuel crud and water chemistry in nuclear power plants", 2000), or Law (US 5,208,165); 

or 
in the alternative, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over any of Gadalla, Lin, Chen, or Law, 

in view of either Brown (US 5,572,560) or Seeman (US 7,430,902), 

and further in view of Sekine ("Application of Nuclear Recoil to Radioisotope Enrichment of Copper-64: Feasibility of Simplified Chemical Processing of Water-Soluble Copper Phthalocyanine", journal of nuclear science and technology 23, no. 12 (1986): 1064-1068) or Takagi ("Preliminary research on isolation and removal of long-lived radionuclides in reactor coolant by ion exchange resin", Journal of Nuclear Science and Technology 11, no. 8 (1974): 326-333). 
The reasons for rejection set forth in the Office Action dated 2 July 2021 are herein incorporated by reference. 

Objection to the Title
The reasons for objection set forth in the Office Action dated 2 July 2021 are herein incorporated by reference. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
35 U.S.C. 112, first paragraph
Applicant argues “If the portable neutron source is not supported and drops to the bottom of the container it would still be surrounded by at least one monolayer of the solution on the bottom of the container.  The presence of the monolayer would permit the portable neutron source to be completely surrounded (surrounded on all sides) by the solution.  Alternatively, the portable neutron source can be provided with a hook which can be attached to a thread.  The portable neutron source can [be] suspended from the roof of the container by the thread.  There will be a monolayer of solution between the thread and the hook which would permit the portable neutron source to be surrounded on all sides by the solution.  The Applicants would also like the Examiner to know that this matter has already been adjudication by the PTAB” (Reply at pages 5-6).
The examiner notes that the drawings do not show a hook, thread, or any monolayer.  Nor does the specification discuss reliance on a monolayer of solution for the “completely surrounding” feature.  Nor would a monolayer be recognized by one of ordinary skill in the art to encompass the ordinary meaning of “completely surrounding” as it is understood in the art (e.g., Applicant’s Figure 2).  The skilled artisan would recognize said Figure 2 as visually showing a neutron source completely surrounded by a solution.  The skilled artisan would not recognize said Figure 2 as visually showing a neutron source being completely surrounded via a monolayer if a hook and thread were added thereto.  Again, the specification does not even discuss a monolayer of solution.
Furthermore, regarding the “completely surrounding” wording, this issue has not been adjudicated by the PTAB, as alleged by Applicant.  Rather, the referenced PTAB decision indicates (at page 6) with regard to the “completely surrounding” issue, that 

35 U.S.C. 102(b)
Applicant argues that “Claim 1 is therefore directed to a process for manufacturing a radioisotope composition.  It is not directed to the composition as the Examiner contends” (Reply at page 8, lines 1-2).  The examiner notes that the claims are product-by-process claims.  That is, the claims are directed to a product.  
Applicant argues “Verma details copper (that naturally comprises 69% of 63Cu) that is converted to the radioisotope 64Cu.  It however, details that all 69% of the 63Cu is converted to 64Cu. . . . Verma does not detail an intermediate radioisotope composition that would contain 63Cu, 64Cu and 65Cu” (Reply at page 8).  The examiner notes that Verma uses “natural copper” (page 243), which inherently comprises 69% 63Cu and 31% 65Cu (as also acknowledged by Applicant at published specification [0010]).  Verma does not state that all of the 63Cu is converted to 64C, as alleged by Applicant.  Nevertheless, even if Verma stated such, not all of the 63Cu would be converted to 64Cu at the same time (i.e., instantaneously).  As a result, there would exist in Verma a radioisotope composition that would contain 63Cu, 64Cu, and 65Cu.
Applicant argues that “Verma also does not teach that the aqueous solution is exposed to neutrons from a portable neutron source by completely surrounding the 
The examiner notes that the claims are product-by-process claims.  The claims are not method claims.  Even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product (e.g., 64Cu) in a product-by-process claim is the same as or obvious from a product (e.g., 64Cu) of the prior art, then the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985), and MPEP 2113(I).  In the current situation, the structure of the product taught by Verma is the same as the structure of the claimed product (i.e., a composition of matter comprising a radioisotope composition which includes 63Cu, 64Cu,  and 65Cu isotopes).  Thus, whether Verma’s product was made by a different method is moot. 

35 U.S.C. 103
Applicant argues that “None of the references cited by the Examiner teach that the neutron source is completely surrounded by an isotope-containing solution” (Reply at page 9).  The examiner notes that the skilled artisan (in the art of nuclear reactors) would understand that nuclear reactor coolant surrounds the nuclear fuel (which is a neutron source).  For evidence thereof, note Brown at col. 2, lines 44-47, and Seeman at col. 5, lines 26-29.  If coolant did not surround the fuel then it would melt, which could 
Applicant appears to present arguments with regard to Gadalla, Lin, Chen, and Law that were previously made in a prior Reply.  These arguments were already addressed in a prior Office Action.  
Applicant argues that “In each of the aforementioned references - Gadalla, Lin and Law, the copper appears to be an undesirable trace impurity” (Reply at page 14).  The examiner notes that the claims do not require a minimum amount of isotopes.  The fact is, there is natural copper (comprising 63Cu and 65Cu) in nuclear reactor coolant.  For example, the copper can come from stainless steel, which includes natural copper.  Further, Applicant indicates that this copper can come from ”residue from the copper tubing through which cooling water sometimes flows in chemical/nuclear plants” (Reply at page 11).  The skilled artisan would understand that neutrons in the reactor coolant result in creation of the radioisotope 64Cu via the reaction 63Cu(n,γ)64C.  Takagi also shows that 64Cu is created in nuclear reactor coolant.  Thus, in each of Gadalla, Lin, Chen, and Law (whether taken alone or in combination with the secondary references) there would be a radioisotope composition that contains 63Cu, 64Cu, and 65Cu. 
Applicant argues that “The copper in Gadalla may not even be in the form of an isotope and could be part of a compound, a salt, an oxide, or residue from the copper tubing through which cooling water sometimes flows in chemical/nuclear plants” (Reply at page 11).  The examiner notes that the claims do not prevent the isotope from being part of a salt, oxide, etc.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.
  
Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.




/DANIEL WASIL/
Examiner, Art Unit 3646 
(Reg. No. 45,303)



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646